 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       WILLIAM J. JONES,                                       Case No.: 1:18-cv-01697-SKO (PC)

12                            Plaintiff,                         FINDINGS AND RECOMMENDATION
                                                                 TO DISMISS ACTION
13              v.
                                                                 (Doc. 26)
14       SHERMAN, et al.,
                                                                 21-DAY DEADLINE
15                            Defendants.
16                                                               Clerk of Court to Assign District Judge

17

18            Plaintiff William J. Jones, a state prisoner proceeding pro se and in forma pauperis, filed

19   this civil rights action pursuant to 42 U.S.C. section 1983. In his original complaint, (Doc. 1), as

20   well as in his first and second amended complaints, (Docs. 15, 17), Plaintiff failed to state a

21   cognizable claim for relief. On three occasions, courts provided Plaintiff with the pleading

22   requirements and legal standards for his alleged claims and granted him leave to amend.1 (Docs.

23   13, 16, 25.) Despite these opportunities, Plaintiff continues to set forth generalized conclusions

24   instead of specific facts in his third amended complaint. (Doc. 26.) Thus, the Court finds that

25   Plaintiff is unable to cure the deficiencies in his pleading, see Akhtar v. Mesa, 698 F.3d 1202,

26   1212-13 (9th Cir. 2012), and recommends that this action be DISMISSED.

27
     1
      Plaintiff filed his original complaint in the Central District of California. (See Doc. 1.) After Plaintiff filed his
28   second amended complaint, the court transferred his case to the Eastern District of California. (Doc. 19.)
 1                                     SCREENING REQUIREMENT

 2           The Court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 4   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 5   legally frivolous or malicious, fail to state a claim upon which relief may be granted, or seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). The

 7   Court should dismiss a complaint if it lacks a cognizable legal theory or fails to allege sufficient

 8   facts to support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

 9   699 (9th Cir. 1990).
10                                     PLEADING REQUIREMENTS

11           A. Federal Rule of Civil Procedure 8(a)

12           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

13   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain

14   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

15   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the

16   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal

17   quotation marks and citation omitted).

18           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

19   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
20   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must

21   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

22   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Factual allegations are accepted as

23   true, but legal conclusions are not. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

24           The Court construes pleadings of pro se prisoners liberally and affords them the benefit of

25   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). However, “the

26   liberal pleading standard … applies only to a plaintiff’s factual allegations,” not his legal theories.
27   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989). Furthermore, “a liberal interpretation of a civil

28   rights complaint may not supply essential elements of the claim that were not initially pled,”

                                                          2
 1   Bruns v. Nat'l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation

 2   marks and citation omitted), and courts “are not required to indulge unwarranted inferences.” Doe

 3   I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and

 4   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient to

 5   state a cognizable claim, and “facts that are merely consistent with a defendant’s liability” fall

 6   short. Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

 7          B. Linkage and Causation

 8          Section 1983 provides a cause of action for the violation of constitutional or other federal

 9   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under
10   Section 1983, a plaintiff must show a causal connection or link between the actions of the

11   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,

12   423 U.S. 362, 373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the

13   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative

14   act, participates in another’s affirmative acts, or omits to perform an act which he is legally

15   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

16   F.2d 740, 743 (9th Cir. 1978) (citation omitted).

17          To state a claim for relief, Plaintiff must link each named defendant with some affirmative

18   act or omission that caused a violation of Plaintiff’s federal rights. Plaintiff must clearly identify

19   which defendant he believes is responsible for each violation of his rights and set forth the
20   supporting factual basis for these claims. His complaint must place each defendant on notice of

21   Plaintiff’s claims against him or her. See Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).

22                                               DISCUSSION

23          In Claim I, Plaintiff alleges that Defendants Sherman, Ibarra, Cribbs, and Reveles

24   “[d]eprived Plaintiff of Due Process, in retaliation for Plaintiff[’s] use of the inmate appeal

25   system.” (Doc. 26 at 4-5.) Plaintiff also states that “Defendant Ibarra’s unreasonable capricious

26   and arbitrary interference deprived Plaintiff of [p]roperty.” (Id. at 4.)
27          In Claim II, Plaintiff alleges that Defendants Sherman, Ibarra, Cribbs, Sasin, and Reveles

28   deprived Plaintiff of his “[r]eligious [p]roperty in retaliation for Plaintiff … utilizing the inmate

                                                         3
 1   appeal process,” in violation of the Free Exercise Clause of the First Amendment. (Id. at 5-6.)

 2   Plaintiff also states that Defendant Sherman deprived him of a “[p]latinum [n]ecklace/32 diamond

 3   encrusted anchor medallion and other religio[us] items.”

 4            In Claim III, Plaintiff alleges that Defendants Sherman, Ibarra, Cribbs, Sasin, and Reveles

 5   deprived Plaintiff of his “right to access the courts, in retaliation for Plaintiff … using the

 6   [i]nmate [a]ppeal [p]rocess.” (Id. at 6.)

 7            A. Plaintiff Fails to Allege Sufficient Facts to State a Cognizable Claim

 8            The foregoing is the extent of Plaintiff’s allegations. Plaintiff provides no facts to support

 9   his conclusions that Defendants violated his rights under the First, Fifth, and/or Fourteenth
10   amendments. With the exception of his reference to a “platinum necklace,” Plaintiff provides no

11   factual matter, let alone sufficient matter, to state claims that are plausible on their face. See

12   Iqbal, 556 U.S. at 678.

13            As noted above, “[t]hreadbare recitals of the elements of a cause of action, supported by

14   mere conclusory statements, do not suffice” to state a cognizable claim. Iqbal, 556 U.S. at 678

15   (citation omitted). Although the Court construes Plaintiff’s pleading liberally, such liberal

16   construction does not apply to legal theories. Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989);

17   see also Iqbal, 556 U.S. at 678 (courts “are not bound to accept as true a legal conclusion couched

18   as a factual allegation”) (internal quotation marks and citation omitted).

19            In prior screening orders, courts provided Plaintiff with the applicable pleading
20   requirements as well as the legal standards for Plaintiff’s claims of denial of religious freedom,

21   deprivation of property without due process, and denial of access to the courts. (See Docs. 13, 16,

22   25.) Plaintiff’s allegations do not meet the given standards. Plaintiff does not show (1) how

23   Defendants substantially burdened his practice of religion, see Jones v. Williams, 791 F.3d 1023,

24   1031-32 (9th Cir. 2015), (2) that California does not provide an adequate remedy for the

25   deprivation of Plaintiff’s property,2 see Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994),

26   or (3) how Defendants’ actions frustrated his efforts to pursue a legal claim, see Lewis v. Casey,
27
     2
      “[A] negligent or intentional deprivation of a prisoner's property fails to state a claim under section 1983 if the state
28   has an adequate post deprivation remedy.” Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (citing Hudson v.
     Palmer, 468 U.S. 517, 533 (1984)).
                                                                  4
 1   518 U.S. 343, 346, 350 (1996). Plaintiff also does not allege facts to support his assertion that

 2   Defendants subjected him to adverse action because of his engagement in protected activity. See

 3   Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir. 2005). Plaintiff only asserts, in conclusory

 4   fashion, the alleged causes of action themselves. Plaintiff thus fails to state a cognizable claim.

 5   See Iqbal, 556 U.S. at 678.

 6                             CONCLUSION AND RECOMMENDATION

 7            Although Plaintiff has received three opportunities to amend his pleading, Plaintiff

 8   continues to provide only generalized conclusions and no factual allegations to support his claims

 9   in his third amended complaint. Given that Plaintiff’s current complaint suffers from that same
10   deficiencies as in his prior two complaints, further amendment appears futile. Accordingly, the

11   Court RECOMMENDS that this action be dismissed with prejudice. The Clerk of the Court is

12   directed to randomly assign a District Judge to this action.

13            These Findings and Recommendations will be submitted to the United States District

14   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days

15   of the date of service of these Findings and Recommendations, Plaintiff may file written

16   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

17   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

18   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

19   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
20
     IT IS SO ORDERED.
21

22   Dated:     November 14, 2019                                   /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                        5
